 1

 2

 3                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 4                                  AT SEATTLE

 5
      ATLANTIC SPECIALTY
      INSURANCE COMPANY,
 6
                            Plaintiff,
 7                                                    C15-1927 TSZ
           v.
 8                                                    MINUTE ORDER
      PREMERA BLUE CROSS,
 9
                            Defendant.
10

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
          (1)     Having reviewed the parties’ Joint Status Report, docket no. 87, and having
   taken judicial notice of the facts that an order granting final approval of a class action
13
   settlement was entered on March 2, 2020, in the underlying multi-district litigation
   (“MDL”) matter, In re: Premera Blue Cross Customer Data Security Breach Litigation,
14
   D. Ore. Case No. 3:15-md-2633-SI, and that no appeal from such order was timely filed,
   the stay imposed by the sealed Minute Order entered August 31, 2017, docket no. 81, is
15
   hereby LIFTED, and this case is returned to the active docket.
16        (2)    Within twenty-one (21) days of the date of this Minute Order, the parties
   shall meet and confer and file a Joint Status Report indicating whether any and, if so,
17 what issues remain for the Court’s determination and when the parties anticipate being
   ready for dispositive motion practice and trial, if necessary.
18
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
19 record.

20         Dated this 3rd day of April, 2020.

21                                                  William M. McCool
                                                    Clerk
22
                                                    s/Karen Dews
23                                                  Deputy Clerk

     MINUTE ORDER - 1
